
	
		II
		111th CONGRESS
		1st Session
		S. 1460
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VII of the Higher Education Act of 1965 to
		  provide for college retention challenge grants.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Building Student Success Act of
			 2009.
		2.FindingsCongress finds that—
			(1)the overwhelming
			 majority of new jobs created by the United States economy will require at least
			 some college;
			(2)the United States
			 has slipped from number 1 in the world in the percentage of workers with
			 college degrees;
			(3)in order to
			 restore the United States standing with respect to the percentage of workers
			 with college degrees, it will be necessary to increase the percentage of 25- to
			 34-year-olds attaining college degrees from 40 percent to 60 percent;
			(4)there is a
			 national imperative to ensure that a greater number of citizens attain
			 postsecondary degrees and credentials;
			(5)community
			 colleges enroll more than 46 percent of all the students in American higher
			 education taking credit-bearing courses;
			(6)community
			 colleges enroll disproportionate percentages of low-income individuals, first
			 generation college students, and underrepresented racial and ethnic
			 minorities;
			(7)the graduation
			 and completion rates of community colleges can be substantially improved from
			 current rates;
			(8)community
			 colleges receive far fewer resources per student than other types of
			 institutions of higher education; and
			(9)the Federal
			 Government has an interest in ensuring that community colleges receive greater
			 support to help students complete their programs and achieve their personal
			 goals.
			3.College
			 retention challenge grantsTitle VII of the Higher Education Act of
			 1965 (20 U.S.C. 1133 et seq.) is amended by adding at the end the
			 following:
			
				FCollege retention
				challenge grants
					791.College
				retention challenge grants
						(a)Establishment
				of grant program to states
							(1)In
				general
								(A)AwardFrom
				amounts appropriated under subsection (d), the Secretary shall award grants,
				from allotments under paragraph (2), to States to pay the Federal share of the
				costs of carrying out the activities described in paragraph (4).
								(B)Grant
				termsGrants awarded under this paragraph shall be for a period
				of 5 years.
								(C)DefinitionsIn
				this section:
									(i)Community
				collegeThe term community college means a public
				institution of higher education whose highest degree offered is predominantly
				an associate's degree.
									(ii)Open
				enrollment institutionThe term open enrollment
				institution means a community college or an institution of higher
				education that has an admission policy whereby the college or institution will
				accept any student who applies for admission.
									(2)Allotments
								(A)In
				generalSubject to subparagraph (B), in making grant payments to
				grantees under this subsection, the allotment to each grantee for a fiscal year
				shall be equal to the sum of—
									(i)the amount that
				bears the same relation to 50 percent of the amount appropriated under
				subsection (d) for such fiscal year as the number of residents in the State
				aged 15 through 44 who are living below the poverty line applicable to the
				individual's family size (as determined under section 673(2) of the Community
				Service Block Grant Act) bears to the total number of such residents in all
				States; and
									(ii)the amount that
				bears the same relation to 50 percent of the amount appropriated under
				subsection (d) for such fiscal year as the number of residents in the State who
				are enrolled in open enrollment institutions bears to the total number of such
				residents in all States.
									(B)Minimum
				allotmentThe allotment for each State under this section for a
				fiscal year shall not be an amount that is less than 0.5 percent of the total
				amount appropriated under subsection (d) for such fiscal year.
								(C)Administrative
				expensesA State may not use more than 5 percent if its allotment
				for administrative expenses.
								(3)ApplicationA
				State that desires to receive a grant under this subsection shall submit an
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require, including the following:
								(A)A list of the
				open enrollment institutions in the State and the number of students enrolled
				in such institutions.
								(B)A description of
				any data systems and performance accountability systems that the State uses to
				monitor its institutions of higher education.
								(C)A description of
				any existing statewide initiatives to improve retention and completion rates at
				institutions of higher education in the State.
								(D)An assurance that
				the State will disseminate the findings and best practices from the activities
				funded under the grant.
								(E)An assurance that
				the State will—
									(i)review its
				policies and programs with respect to access, retention, and completion based
				on the outcomes of activities funded under the grant; and
									(ii)develop or
				revise policies to support institutional success improvements.
									(F)A description of
				how the State will provide or coordinate the provision of the non-Federal share
				from State resources or private contributions.
								(G)A description of
				the selection criteria for participating institutions, including how such
				criteria will ensure—
									(i)to the extent
				practicable, an equitable geographic distribution of participating institutions
				within the State; and
									(ii)that resources
				are targeted to the institutions that serve high percentages or numbers of
				students from groups underrepresented in higher education or students with the
				greatest financial need.
									(4)State
				activitiesA State that receives a grant under this subsection
				shall carry out the following:
								(A)Grant or
				contract to nonprofit or public entityThe State shall award a
				grant or contract to a nonprofit or public entity that has expertise in
				improving student outcomes in higher education, data management and analysis in
				higher education, and providing technical assistance to institutions of higher
				education for systemic reform to carry out a comprehensive program to improve
				college retention and completion at selected open enrollment
				institutions.
								(B)Evaluation
				grantThe State shall award a grant or contract for a rigorous,
				external evaluation of activities funded under the grant awarded under this
				subsection.
								(C)ReportThe
				State shall report annually to the Secretary on the implementation of the grant
				awarded under this subsection, including information on student outcomes at
				participating campuses.
								(5)Additional
				permissible State activityA State that receives a grant under
				this subsection may collaborate with other States—
								(A)to share data and
				best practices; and
								(B)to develop common
				approaches to improving student retention and completion.
								(6)Federal
				share
								(A)Federal share; non-Federal share
									(i)Federal
				shareThe amount of the Federal share under this subsection for a
				fiscal year shall be equal to 2/3 of the costs of the
				activities described in paragraph (4) that are carried out under the
				grant.
									(ii)Non-federal
				shareThe amount of the non-Federal share under this subsection
				shall be equal to 1/3 of the costs of the activities
				described in paragraph (4). The non-Federal share may be in cash or in-kind,
				and may be provided from State resources, contributions from private
				organizations, or both.
									(B)Reduction for
				failure to pay non-Federal shareIf a State fails to provide the
				full non-Federal share required under this subsection, the Secretary shall
				reduce the amount of the grant payment under this subsection
				proportionately.
								(C)WaiverThe
				Secretary may waive or reduce the amount of the non-Federal share for a
				State—
									(i)experiencing
				extreme economic distress; or
									(ii)recovering from
				a declared natural disaster.
									(7)Temporary
				ineligibility for subsequent paymentsThe Secretary may determine
				a grantee to be temporarily ineligible to receive a grant payment under this
				subsection if—
								(A)the grantee fails
				to submit an annual report as required under paragraph (4)(C); or
								(B)the Secretary
				determines, based on information in the annual report, that the grantee is not
				meeting the conditions of the grant or the goals of the application.
								(b)Program To
				improve college retention and completion
							(1)In
				generalA nonprofit or public entity awarded a grant or contract
				under subsection (a)(4)(A) shall carry out each of the following:
								(A)Issue a
				competition for open enrollment institutions to participate in the program
				described in subsection (c).
								(B)Coordinate
				activities with the participating open enrollment institutions.
								(C)Manage data,
				technical assistance, professional development in cooperation with
				participating open enrollment institutions.
								(D)Provide expertise
				in the review and interpretation of data.
								(E)Facilitate the
				development of the improvement strategies.
								(F)Facilitate the
				development of policies and practices to sustain proven strategies.
								(G)Provide for
				institutional experimentation with innovative practices in improving student
				retention and completion.
								(H)Establish and
				maintain a web portal for sharing findings, best practices, and data among
				participating open enrollment institutions and to deliver professional
				development and technical assistance to participating open enrollment
				institutions.
								(2)Distribution of
				fundsA nonprofit or public entity awarded a grant or contract
				under subsection (a)(4)(A)—
								(A)may expend not
				more than 20 percent of the grant or contract funds on the activities described
				in paragraph (1); and
								(B)shall—
									(i)expend the funds
				remaining after carrying out subparagraph (A) on the activities described in
				subsection (c)(2); and
									(ii)ensure that
				funds made available to participating campuses are of sufficient size and scope
				to carry out the activities described in subsection (c)(2).
									(c)Campus
				participation
							(1)Open enrollment
				institution participationAn open enrollment institution that
				desires to participate in the program described in paragraph (2) shall submit
				an application to the nonprofit or public entity that shall include the
				following:
								(A)An assurance to
				maintain its open admission policies.
								(B)An assurance that
				the institution’s board of trustees is fully supportive of the institution's
				student success plan.
								(C)A description of
				the core team of institutional leaders who will lead the campus process for
				improvement of student retention and completion. Such team, at minimum, shall
				include the college president, the institutional research or institutional
				effectiveness officer (if the institution has such a position), the chief
				academic officer, the chief student services officer, and representatives of
				the faculty responsible for programs and curricula in key areas such as
				developmental education, mathematics, and English.
								(D)A description of
				the data team that will conduct in-depth examinations of data on student
				outcomes disaggregated by race, ethnicity, gender, socioeconomic status, and
				disability status. Such team, may include the institutional research director,
				the senior planning administrator, information technology specialists, faculty,
				and student services staff.
								(E)A description of
				any existing institution-wide efforts to improve retention and
				completion.
								(F)A description of
				the institution’s current capacity to—
									(i)use data to
				devise strategies, monitor progress, and evaluate outcomes;
									(ii)develop
				strategies to close any identified performance gaps among students;
									(iii)involve
				faculty, students, staff, and communities in the development and implementation
				of the strategies to improve outcomes;
									(iv)report data and
				outcomes to the public and to the campus community; and
									(v)form partnerships
				with the community, local businesses, and others.
									(G)Data on student
				enrollment dis­ag­gre­ga­ted by full-time/part-time status, race, ethnicity,
				gender, and any available data related to socioeconomic status and disability
				status.
								(H)Data on student
				success, including any available data on the performance indicators described
				in paragraph (3).
								(2)ActivitiesThe
				program under this paragraph shall include the open enrollment institution
				working with the nonprofit or public entity to undertake a comprehensive
				program of institutional improvement to increase retention and completion,
				which shall include the following:
								(A)Using data to
				devise strategies, monitor progress, and evaluate outcomes.
								(B)Developing
				strategies to close identified performance gaps among students.
								(C)Involving
				faculty, students, staff, and communities in the development and implementation
				of the strategies to improve outcomes.
								(D)Reporting data
				and outcomes to the public and to the campus community.
								(E)Forming
				partnerships with the community, local businesses, and others.
								(F)Institutionalizing
				effective policies and practices to sustain improvements in retention and
				completion.
								(3)Performance
				indicatorsIn evaluating the outcome of the activities described
				in paragraph (2), an open enrollment institution participating in such program
				shall determine whether the program increased the percentage of students
				who—
								(A)complete
				developmental courses and move on to credit-bearing courses;
								(B)enroll in and
				complete gatekeeper courses such as introductory mathematics and
				English;
								(C)satisfactorily
				complete the courses in which they enroll;
								(D)re-enroll from 1
				semester to the next and from year to year;
								(E)earn certificates
				and degrees; and
								(F)transfer to
				4-year or other institutions of higher education.
								(4)Collection and
				reporting of dataAn open enrollment institution participating in
				the program described in paragraph (2) shall collect and report data
				disaggregated by full-time/part-time, race, ethnicity, gender, socioeconomic
				status, and disability status.
							(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $500,000,000 for fiscal year 2010 and each of the 4
				succeeding fiscal
				years.
						.
		
